Citation Nr: 0939828	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a chronic 
disability due to an undiagnosed illness secondary to service 
in Southwest Asia during the Persian Gulf War, claimed as 
"gulf war syndrome."  

3.  Entitlement to a non-service connected pension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to April 
1992.  The Veteran also had service in the National Guard 
from May 1992 to January 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In his May 2004 substantive appeal, the Veteran requested a 
hearing before a member of the Board, but failed to appear 
for his scheduled hearing.  

The issue of entitlement to service connection for a chronic 
disability due to an undiagnosed illness secondary to service 
in Southwest Asia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD and 
the medical record at this time provides evidence against a 
finding that the Veteran has PTSD.

2.  The Veteran is not totally disabled by his non-service 
connected disabilities and is capable of maintaining 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A.  § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

2.  The criteria for entitlement to a non-service connected 
pension have not been met.  38 U.S.C.A. §§ 1503, 1521, 
5107(West 2002 & Supp. 2009); 38 C.F.R.  §§ 3.3(a), 3.23, 
3.271, 3.272, 3.273 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
PTSD and a chronic disability due to an undiagnosed illness, 
as well as entitlement to a non-service connected pension.  

As an initial matter, the Board notes that the Veteran's 
service treatment records from his period of National Guard 
service, as well as his service personnel records are 
missing.  

Therefore, in reviewing the veteran's claims, the Board has 
considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id.; see also 38 C.F.R. § 4.125(a) (2009).

Here, while VA treatment records and the Veteran's own 
statements note complaints of nightmares and intrusive 
thoughts related to his service during the Persian Gulf War, 
the Board can find no evidence that the Veteran has a current 
medical diagnosis of PTSD.  VA treatment records contain 
diagnoses of depression, anxiety disorder, and substance 
abuse disorder, but not PTSD.  

Additionally, the Veteran was afforded a VA examination in 
August 2002.  He reported being deployed to Saudi Arabia in 
late December 1990 and from there to Iraq.  He reported that 
he was not wounded, was not a prisoner of war, was not 
overrun, did not kill anyone, and did not know of anyone in 
his unit being killed.  He said the actual shooting war 
lasted only one to five hours.  Three tanks were lost, but 
the crew was only wounded and none of them was from the 2nd 
Brigade.  The Veteran returned to his prior post in Germany 
at the end of April 1991.  He reported having nightmares 
sometimes, but described a nightmare unrelated to any event 
that had actually occurred while he was stationed in 
Southwest Asia.  

The examiner diagnosed the Veteran with substance abuse and 
chronic dysthymic disorder.  The examiner concluded that he 
did "not see PTSD stresses or course of it."  

As the Veteran does not have a medical diagnosis of PTSD, 
entitlement to service connection for PTSD is not warranted.  
The Veteran's contention that he has PTSD is outweighed by 
the medical opinion cited above, which the Board believes is 
entitled to great probative weight. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  

The Board notes that the Veteran filed a separate claim for 
an acquired psychiatric disorder, to include depression, 
anxiety disorder, and bipolar disorder, which was denied in a 
separate June 2004 rating decision; however, this issue is 
not currently before the Board.  

Non-Service Connected Pension

A pension is available to a Veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b); 38 
U.S.C.A. § 1502(a) (defining permanent and total disability); 
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).

Total permanent disability for pension purposes is determined 
under three separate regulations.  Under 38 C.F.R. § 4.15, 
permanent total disability occurs when there is a schedular 
rating total of 100 percent pursuant to the schedule of 
ratings or when one of the following conditions exist: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.

A total disability evaluation may also be assigned for 
pension purposes where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

If the Veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent total 
disability rating may still be achieved on a subjective, 
"average person" basis.  Under this standard, if the 
Veteran is unemployable due to his disabilities, age, 
education, occupational background and other factors, he may 
be considered permanently and totally disabled for pension 
purposes.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (2009). 

The Veteran currently has no service connected disabilities 
and his combined disability rating for non-service connected 
pension purposes is 20 percent.  Therefore, the percentage 
criteria of 38 C.F.R. §§ 4.16 and 4.17 have not been met and 
the Veteran is not considered unemployable by those 
provisions. 

The Board has reviewed the post-service medical records.  The 
Board finds that the medical records, a whole, provide 
evidence against this claim, failing to indicate the Veteran 
can not work and providing evidence against such a finding.  
Additionally, none of the Veteran's disabilities have 
resulted in the permanent loss of the use of the Veteran's 
hands, feet, or eyes.  Thus, a pension is not warranted under 
the criteria set forth in 38 C.F.R. § 4.15.  

Finally, there are no factors present in this case which 
would warrant consideration of entitlement on an 
extraschedular basis.  The Board notes that according to VA 
treatment records, the Veteran is employed.  A treatment note 
from May 2003 even notes that the Veteran received a 
performance award at work.  At his August 2002 VA 
examination, the Veteran reported working about forty hours a 
week with occasional overtime.  

While the Veteran has asserted in his May 2004 substantive 
appeal that he is unable to work full-time because it is too 
physically and mentally demanding, his assertion is not 
supported by any medical evidence of record or the factual 
evidence of record.  While the Veteran suffers from a number 
of non-service connected disabilities, including 
hypothyroidism, depression, anxiety disorder, a history of 
substance abuse, esophageal spasms, and joint pain, there is 
no evidence of record to support a finding that the symptoms 
of these disabilities are severe enough to prevent the 
Veteran from pursuing substantially gainful employment.  
Indeed, it appears that most of the symptoms of these 
disabilities are well-controlled by medication and that the 
Veteran is making some progress in dealing with his mental 
illness.  The Board finds this medical evidence to be more 
probative than the Veteran's unsupported assertions that he 
is unable to work.  

Accordingly, the Board finds that entitlement to a non-
service connected pension must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

The VCAA duty to notify was satisfied by letters sent to the 
Veteran in January and October 2002, prior to the initial RO 
decision.  This letter informed the Veteran of how to 
substantiate his claims and of VA and the Veteran's 
respective duties for obtaining evidence.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA treatment records.  The Veteran was also 
afforded both general and psychological VA medical 
examinations in August 2002.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

In this regard, it is important to note that the Board's 
findings in this case are based entirely on the post-service 
records.  The critical questions in this case are whether the 
Veteran has PTSD at this time and whether he can work at this 
time.  Such questions must be based on his current condition, 
not his condition during service years ago.  Therefore, the 
failure to have the service treatment records does not 
prejudice the Veteran.

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a non-service connected pension is denied.  




REMAND

The Veteran is also seeking entitlement to service connection 
for a chronic disability due to an undiagnosed illness 
secondary to service in Southwest Asia during the Persian 
Gulf War.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was not provided with any notice that 
informed of what was required to substantiate his claim.  
Accordingly, the case must be remanded to ensure that the 
Veteran is provided with the proper VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice that complies with the Veterans 
Claims Assistance Act of 2000 and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  When the development requested has 
been completed, and any additional 
development deemed necessary due to the 
loss of the Veteran's service treatment 
records and the Veteran's statements to 
the RO, and the RO has ensured compliance 
with the requested action, this case 
should again be reviewed by the RO on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


